FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS MENDEZ,                                      No. 08-74763

               Petitioner,                        Agency No. A098-799-341

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Luis Mendez, a native and citizen of Honduras, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and deny the petition for review.

      Substantial evidence supports the IJ’s finding that Mendez failed to

demonstrate that the Honduran men who attacked his daughter and threatened him

did so on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992) (to reverse the agency’s finding “we must find that the evidence not

only supports that conclusion, but compels it”) (emphasis in original); see also

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, Mendez’s asylum and withholding of

removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Mendez has not raised any direct challenge to the agency’s denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74763